Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed on December 14, 2021.  The Examiner acknowledges the following:
3.	 A preliminary amendment to claims was filed on 12/14/2021. Claims 12, 13, 18, 19 and 25 were canceled by Applicant.
4.	The drawings filed on 12/14/2021 are accepted by the Examiner.
5.	 Current claims 1 – 25 are pending. Claims 12, 13, 18, 19 and 25 were canceled by Applicant; therefore, claims 1 – 11, 14 – 17 and 20 – 24 are being considered for examination.


Information Disclosure Statement
6.	The IDS document filed on 12/14/2021 is acknowledged by the Examiner.

Priority
7.	Foreign priority date is claimed is disclosed in a Korean application KR-10-2020-0175832 referring to the earliest date as 12/15/2020. Certified copies were filed to the office on 01/20/2022.


Claim Objections
8.	Claim 14 is objected since it depends upon claim 12, which was canceled by Applicant. Correction of its correct dependence is suggested.


Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 2, 6, 7, 11, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over “S. Choi et al., US 2021/0067100 A1, hereinafter Choi” in view of “Naoto Nagaki et al., US 2021/0218925 A1, hereinafter Nagaki. 

Regarding Claim 1:
	Choi teaches an amplifier, comprising: a first capacitor connected between an input node and a floating node; a second capacitor connected between the floating node and an output node; an amplifying element connected between a power supply voltage and the output node, and configured to operate in response to a voltage level of the floating node; a current bias source connected between the output node and a ground voltage; a first reset switch connected between the floating node and an intermediate node, and configured to operate in response to a reset bias; a second reset switch connected between the intermediate node and the output node, and configured to operate in response to the reset bias; and a reset bias generator circuit configured to output the reset bias in response to a reset signal, wherein the reset bias is one of a reset voltage of the intermediate node, the power supply voltage, and the ground voltage.
	As for claims1, Choi teaches,
A vision sensor (Choi, Fig 1, DVS or event-based sensor) 1000 including a CMOS image sensor. See [0037; 0038; 0041]), comprising: a pixel array (Fig 1 and Fig 2, image sensor 1000 is formed by an array with a plurality of pixels PIX; the pixel may include a photodetector 1100; a converter 1200; an amplifier 1300 and a determiner 1400. See [0038; 0040; 0041]) comprising a plurality of pixels; a voltage generator configured to generate a reset bias voltage provided to each of the plurality of pixels (Fig 4A shows the circuit for the amplifier 1300 that includes an amplifying circuit 1310; a reset switch 1231 coupled with a reset bias generator 1322, wherein the reset bias generator 1322 corresponds to the voltage generator that generates bias voltage. See [0064; 0065; 0066]); and 
a voltage level (Choi teaches a voltage level operation in response to the voltage level of the floating diffusion (See [0006; 0008]. Fig 10 shows the voltage level passing through the amplifier vs. frequency (See [0111]). As for the controller (Fig 1, controller or image signal processor 1010 that is responsible for the whole operation of the image sensor device 1000 (See [0036; 0037; 0117]), which means that the controller 1010 is capable of operating the reset bias generator circuit 1322 as to generate a reset bias setting value by activating the reset switch 1321 and to adjust/compensate it as in Fig 4A and 4B, which can be set at a low level or ground voltage VSS (See [0065; 0066; 0067; 0068]) controller configured to generate a reset bias setting signal based on the switching setting value, wherein the reset bias setting signal adjusts a voltage level of the reset bias voltage.
	Even though Choi teaches most of the limitations of claim 1 and  also teaches a comparator/comparison element  that compares the output voltage with at least two predetermined threshold values an outputs a comparison result, and outputs the comparison result, wherein an output logic circuit that outputs a corresponding event signal based on the comparison result, Choi is silent about the limitation “a temperature comparing circuit configured to output a switching setting value according to a result of comparing temperature information with at least one reference temperature value;”, which in the same field of endeavor is taught by  Nagaki. Nagaki as Choi teaches an event-based device 100 as shown in Fig 1, including a CMOS pixel array 101, wherein the pixels are driven by a vertical drive/scanning circuit 102 and further including a signal source 104, a reference voltage generator 106, a plurality of vertical signal lines 110 coupled to a column readout circuit 103 via switch circuit 105 that sends the readout signals to a signal processing circuit 107. The device also includes an event control unit 108 which controls the switches 105, wherein each event is being measured based on the event detection elements 1, 2 and 3 that uses temperature or voltage and the number of tomes that each event occurs (See [0043; 0044; 0045; 0046; 0049 – 0053]). The event control 108 detects the occurrence of a predetermined event, which can be the correction is executed upon the determination of a predetermined temperature change, when the predetermined temperature change is detected a temperature sensor (not shown), the event control unit 108 switches the switch unit 105 so as t connect the signal source 104 to a column readout circuit 103 in order to execute the correction processing (See [0054]).
	Therefore, it would have been obvious to the one with ordinary skill to combine the teaching of Choi and to include a temperature change detection as thought by Nagasaki, wherein an event can be determined and corrected including not only the variations resulting from different voltage levels but also to take into consideration the changes occurred when a temperature sensor detects a change in the temperature and be able to correct it, in order to obtain images with reduced noise (See Nagaki [0009; 0010]).

Regarding Claim 11:
	The rejection of claim 1 is incorporated herein. The disclosure of both claims is  basically the same with similar limitations with the only difference that claim 11 includes “a temperature sensor controller configured to generate temperature information”, which as discussed for claim 1 is taught by  Nagaki in paragraph [0054] wherein the event-based imaging device of Fig 1 has the temperature changes being detected by a temperature senor (not shown) and wherein the event controller 108 controls the events based on changes on the temperature, voltage value changes or number of times that the event occur (See [0054]). For the other limitations of claim 11, see claim 1 rejection above for more details.
Therefore, it would have been obvious to the one with ordinary skill to combine the teaching of Choi and to include a temperature sensor to show the changes in the temperature as in the event-based image sensor that acquires change detection values as thought by Nagasaki, wherein an event can be determined and corrected including not only the variations resulting from different voltage levels but also to take into consideration the changes occurred when a temperature sensor detects a change in the temperature and be able to correct it, in order to obtain images with reduced noise (See Nagaki [0009; 0010]).

Regarding Claim 22:
The rejection of claim 1 is incorporated herein. As for claim 22 limitations, Nagaki teaches the method of operation of the event-based image sensor of a CMOS image sensor, wherein the method is disclosed on Fig 7A and Fig 7B, including executing predetermined initial setting (step S1010 and go to standby (step S102) for correcting the setting (step S103); setting the voltage of the signal source (step S104): do the AD conversion of the output data from the signal source 104 by the column readout circuit 103; correcting  value calculation unit 112 (step S105); stores the calculated  correction value (step S106); determine whether the correction  re-execution has not been performed (step S107); if not performed, it goes to standby (step S108). During the standby, the switch 105 performs switching so as to output the output from the pixel unit 101 to the column readout circuit 103. See [0113; 0114; 0115]).  For the additional limitations of claim 22 look at claim 1 rejection for more details.
Therefore, it would have been obvious to the one with ordinary skill to combine the teaching of Choi and to include a temperature sensor to show the changes in the temperature as in the event-based image sensor that acquires change detection values as thought by Nagasaki, wherein an event can be determined and corrected including not only the variations resulting from different voltage levels but also to take into consideration the changes occurred when a temperature sensor detects a change in the temperature and be able to correct it, in order to obtain images with reduced noise (See Nagaki [0009; 0010]).

Regarding Claim 2:
The rejection of claim 1 is incorporated herein. As for claim 2 limitations, Choi teaches a reset switch 1321 in Fig 4A and Fig 4B, which sends a signal to the reset bias generator 1320 as to generate a reset bias voltage (See [0065; 0066; 0067; 0068]). As for a buffer, Nagaki teaches that the output amplifier 221 (Fig 3A) functions as a buffer (See [0075]).
Therefore, it would have been obvious to the one with ordinary skill to combine the teaching of Choi and to include a temperature change detection as thought by Nagasaki, wherein an event can be determined and corrected including not only the variations resulting from different voltage levels but also to take into consideration the changes occurred when a temperature sensor detects a change in the temperature and be able to correct it, in order to obtain images with reduced noise (See Nagaki [0009; 0010]).

Regarding Claims 6 and 7:
The rejection of claim 1 is incorporated herein. As for claim 6 limitations, Nagaki teaches that the CMOS image sensor may use a successive approximation register (SAR)ADC as the ADC included in the column readout circuit 103 (See [0130]). As for claim 7, the temperature sensor (not shown) is taught by Nagaki and it is understood as transmitting the temperature information to the event control unit 108 that determined whether the temperature has changed before measuring/ acquiring the event itself (See [0054]).

Regarding Claim 14:
The rejection of claim 11 is incorporated herein. The Examiner believes that claim 14 depends to claim 11, since claim 12 is a canceled claim. As for claim 14 limitations, Choi teaches in Fig 5C that the reset bias generator may be turned-off (See [0078]).


Allowable Subject Matter
10.	Claims 3 – 5, 8 – 10, 15 – 17, 20, 21, 23 and 24 are object as being dependent directly or indirectly to a base rejected claim. However, they would be allowed if amended into independent form including all the limitations form the claims, which they depend from.

Contact
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY S.B. CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on M-F 8:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697